Citation Nr: 9935438	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  99-05 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than January 21, 
1998, for service connection for bilateral hearing loss. 

2.  Whether there was clear and unmistakable error in a 
rating decision of March 4, 1986, in failing to adjudicate 
the issue of entitlement to service connection for hearing 
loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1944 to June 
1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran filed a claim, limited to the issue of 
entitlement to a permanent and total disability rating for 
pension purposes, on March 13, 1984; this claim was denied in 
a March 4, 1986, rating decision. 

3.  At the time of the March 4, 1986, rating decision denying 
entitlement to a permanent and total disability rating for 
pension purposes, a claim for entitlement to service 
connection for bilateral hearing loss was not pending.

4.  The veteran filed his initial claim for entitlement to 
service connection for bilateral hearing loss on January 21, 
1998.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
21, 1998, for service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.151, 3.155, 3.400(b)(2) (1999). 

2.  Clear and unmistakable error is not shown in the March 4, 
1986, rating decision, to the extent that the decision did 
not adjudicate a claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).


Factual background

Service medical records disclose treatment for a shell 
fragment wound to the left index finger, but are entirely 
negative for any evidence of hearing defects.  At his 
examination for discharge, the veteran denied any physical 
complaints and exhibited auditory acuity of 15/15 bilaterally 
on whispered voice testing. 

The record reflects that the veteran submitted a VA Form 21-
526, Veteran's Application for Compensation or Pension, in 
September 1965.  On the section of the application for 
identifying claimed sicknesses, diseases or injuries, the 
veteran reported sustaining a left hand injury in service in 
January 1945, and combat fatigue in service in March 1945.  
He completed the section of the form which the instructions 
indicated need not be completed unless he was claiming 
compensation for a disability incurred in service, and he did 
not complete the sections for claiming entitlement to a 
nonservice-connected pension.  He also marked the boxes to 
indicate that he was not receiving retirement, retainer or 
disability severance pay from the Armed Forces.  

On file is the report of a December 1965 VA examination, at 
which time the veteran denied any complaints referable to his 
ears.  The examination report did note the veteran's 
contention that he received a bayonet injury to his left hand 
in service, and that he severed the tip of his right third 
finger in a farm accident after service.  A January 1966 
rating decision thereafter granted service connection for 
left index finger disability and denied service connection 
for combat fatigue.

The veteran filed a second VA Form 21-526 on March 13, 1984.  
In the section for describing the nature and history of 
claimed disabilities, the veteran wrote "Part III, bursitis, 
hearing impairment, injured hand."  The veteran did not make 
any entries in the section of the form for providing 
information concerning treatment received in service or 
thereafter for disability; the instructions for that section 
provided that the section need not be completed unless the 
applicant was claiming compensation for a disability incurred 
in service.  The veteran did, however, complete the section 
for claiming total disability, and provided detailed 
information concerning his financial circumstances and his 
employment status; the instructions for that section provided 
that the applicant need only complete the section if applying 
for nonservice-connected pension.  The veteran did mark the 
box indicating that he was not in receipt of, or expecting to 
receive, retirement or retainer pay from the Armed Forces.  
The veteran also marked the box indicating that he had not 
applied for or received disability severance pay from the 
Armed Forces.  

Of record is a March 1984 letter to the veteran from the 
Winston-Salem, North Carolina RO, which informed the veteran 
that he had failed to provide the social security numbers of 
his dependents on his application for pension benefits.  In 
April 1984, the veteran responded by providing the requested 
information.

Of record is a VA Form 527, Income-Net Worth and Employment 
Statement, completed by the veteran and dated in June 1985.

Of record is a June 1985 VA hospital report of the veteran.  
The report indicates that the veteran complained of hearing 
loss and on physical examination exhibited a small 
perforation of the right ear drum with fluid behind the 
tympanic membrane.  The veteran was diagnosed with bilateral 
hearing loss.

In a statement dated in November 1985, the veteran indicated 
that he had been admitted to a VA medical center the prior 
month.  He requested that treatment records from the named 
facility be obtained in support of his pending claim for 
"NSC pension."

On file is the report of a January 1986 VA examination of the 
veteran, at which time he reported sustaining a head injury 
in service with resulting bleeding from his ear.  He averred 
that he was told by service physicians that his injury might 
require surgery, and he reported experiencing hearing loss in 
his right ear since service.  Physical examination showed his 
tympanic membranes to be intact.  There was minimal scarring 
on the left anterior tympanic membrane, but no fluid was 
seen.  No perforations in either ear were identified.  The 
examiner concluded that the veteran should be scheduled for 
an audiogram.  The veteran was afforded VA examinations in 
January 1986 for other disabilities as well.

In a March 4, 1986, rating decision, the Winston-Salem, North 
Carolina RO denied entitlement to nonservice-connected 
pension.  The record reflects that the veteran was notified 
of this decision and of his appellate rights later in March 
1986.

In a statement received January 21, 1998, the veteran 
contended that the March 1984 application was in fact a claim 
for entitlement to service connection for bilateral hearing 
loss.  He averred that he sustained hearing loss from 
acoustic trauma in service.

In a January 1998 statement, the veteran's representative 
argued that clear and unmistakable error existed in the March 
1986 rating decision, because the RO at that time failed to 
adjudicate a claim for service connection for bilateral 
hearing loss.  He noted that the veteran listed hearing 
impairment as a disability on his March 1984 application, and 
that service medical records showed that the veteran 
sustained shrapnel wounds in service; he argued that the 
veteran must therefore have experienced acoustic trauma.  He 
also suggested that the January 1986 VA examination provided 
medical evidence which would have allowed the veteran's claim 
to succeed.

On VA examination in February 1998, the veteran reported that 
he was exposed to heavy weapons fire and explosions while in 
combat in service.  The examiner diagnosed the veteran with 
bilateral hearing loss.

Of record is a December 1998 statement from the Central 
Kentucky Audiology Services.  The statement indicated that 
the veteran had presented with bilateral hearing loss, and 
had reported a significant history of noise exposure in 
service.

In a rating decision dated in January 1999, the RO granted 
service connection for bilateral hearing loss, and assigned a 
70 percent evaluation effective January 21, 1998.

In a March 1999 statement, the veteran's representative 
contended that the veteran's March 1984 application 
constituted a claim for service connection for bilateral 
hearing loss because the veteran marked the boxes to indicate 
that he was not in receipt of, nor expecting to receive, 
retirement or retainer pay, or severance disability pay, from 
the Armed Forces.  He argued that since those questions are 
irrelevant to a claim for nonservice-connected pension, the 
veteran must have instead been asserting a claim for 
compensation.
 
The veteran was afforded a hearing before a hearing officer 
at the RO in March 1999.  At that time he testified that he 
sustained acoustic trauma in service which caused his ears to 
bleed.  He stated, in essence, that he first noticed a 
decrease in auditory acuity in the 1960s.  He averred that he 
intended his March 1984 application to constitute a claim for 
service connection for hearing loss, and he alleged that a VA 
representative assisted him in completing the application, 
and that this representative assured him that the application 
was adequate for claiming compensation.  The veteran stated 
that he still did not know the difference between 
compensation and pension.  The veteran's representative 
argued that the March 1986 rating decision, because it listed 
hearing loss and scarring of the left tympanic membrane in 
the section for nonservice-connected disabilities, in fact 
adjudicated the issue of entitlement to service connection 
for bilateral hearing impairment.

In a June 1999 statement, the veteran alleged that he never 
received notice of the March 1986 decision.


Analysis

The effective date for a grant of direct service connection, 
where a claim is not received within one year after 
separation from active service, is the date of receipt of 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  A claim by a veteran for 
compensation may be considered to be a claim for pension; and 
a claim by a veteran for pension may be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the claimant specifically elects the lesser benefit.  
38 C.F.R. § 3.151(a) (1999).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155. 

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).  Moreover, the error must be 
one that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

After careful review of the evidence, the Board concludes 
that the veteran first filed a claim for service connection 
for bilateral hearing loss on January 21, 1998, and that an 
effective date earlier than January 21, 1998, is therefore 
not warranted.  The veteran first referred to bilateral ear 
disability on his VA Form 21-526 filed in March 1984.  At 
that time, however, he was clearly seeking entitlement to 
nonservice-connected pension only, and not service connection 
for bilateral hearing loss.  In this regard the Board notes 
that the veteran did not indicate on any portion of his March 
1984 application that he was seeking service connection for 
bilateral hearing disability.  He completed the specific 
sections on that form which related solely to nonservice-
connected pension claims, and provided no information in the 
sections which need only be completed if the applicant were 
claiming entitlement to service connection for a disability.  
Although the veteran alleges that he did not understand the 
difference between service-connected compensation and 
nonservice-connected pension benefits when he filed his March 
1984 application, the Board points out that he successfully 
filed an application for service connection for left index 
finger disability in September 1965, at which time he 
evidenced no apparent difficulty in distinguishing between 
the two forms of benefits.  

The Board also finds the arguments of the veteran's 
representative, concerning the probative value of marking 
boxes to indicate nonreceipt of retirement, retainer or 
severance disability pay, to be similarly unpersuasive.  
Although the Board agrees that this information was not 
required for pension purposes, the Board can not conclude 
that this information alone or with the other information 
provided in the form identified service connection for 
hearing loss as a benefit sought.  To the contrary, although 
the form requested information relevant to a claim for 
service connection, the veteran failed to indicate when his 
hearing loss began, that his hearing loss was caused or 
worsened by service or to otherwise provide any information 
indicating that he was claiming that his hearing loss was 
connected to service. 

Although the veteran nevertheless contends that he intended 
the March 1984 application to constitute a claim for service 
connection for bilateral hearing loss, and not for 
nonservice-connected pension, the Board notes that the only 
communications received from the veteran prior to March 1986 
concerned the development of his claim for nonservice-
connected pension, and that, in a November 1985 statement, he 
specifically referred to his pending claim for nonservice-
connected pension, without reference to any other claim.  
Moreover, the veteran did not respond to the March 1986 
rating decision which encompassed only his claim for 
nonservice-connected pension, and in fact first clearly 
communicated an intention to claim service connection for 
bilateral hearing loss more than 13 years after his March 
1984 application.  Although the veteran contends that he 
never received notice of the March 1986 rating decision, the 
Board points out that the decision was sent to his latest 
address of record, that it was not returned as undeliverable, 
and that the veteran has not otherwise adduced any evidence 
to show that he did not receive a copy of the decision.  See 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992); Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994).  Moreover, although the 
veteran's representative argues that the March 1986 rating 
decision in fact denied the veteran's claim for service 
connection for bilateral hearing loss, the Board finds that 
the March 1986 rating decision clearly dealt only with the 
issue of entitlement to nonservice-connected pension.

Accordingly, the Board concludes that the March 13, 1984, 
application did not constitute a claim for entitlement to 
service connection for bilateral hearing loss.  Moreover, 
although the veteran reported to a January 1986 VA examiner 
that he had sustained acoustic trauma in service with 
resulting hearing impairment, as service connection for 
bilateral hearing loss had not been previously disallowed, 
and as his statements to a VA examiner are not communications 
with VA for the purposes of initiating a claim, the 
provisions of 38 C.F.R. §§ 3.155 and 3.157 are not for 
application, and no claim for service connection for 
bilateral hearing loss was therefore pending as a result.

In the instant case, the record reflects that the veteran 
first communicated his intention to VA to file a claim for 
entitlement to service connection for bilateral hearing loss 
on his January 21, 1998, statement.  Accordingly, as there is 
no evidence that the veteran filed a claim for service 
connection for bilateral hearing loss prior to that date, an 
effective date earlier than January 21, 1998, is not 
warranted.

With respect to the veteran's claim that the failure of the 
March 4, 1986, rating decision to adjudicate a claim for 
service connection for bilateral hearing loss constituted 
clear and unmistakable error, since, as discussed above, a 
claim for service connection for bilateral hearing loss was 
not pending at the time of the March 1986 decision, the 
Winston-Salem, North Carolina RO's failure to address such a 
claim can not constitute clear and unmistakable error.  His 
claim with respect to this issue must therefore be denied.


ORDER

An effective date earlier than January 21, 1998, for service 
connection for bilateral hearing loss is denied.

Clear and unmistakable error not having been found in a March 
4, 1986, rating decision which did not adjudicate the issue 
of service connection for bilateral hearing loss, the benefit 
sought on appeal is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

